PER CURIAM.
The issue in this workers’ compensation appeal is whether claimant is permanently and totally disabled. He sustained severe injuries around the left hip, left leg, right shoulder and right wrist when the forklift truck he was driving tipped over. The Workers’ Compensation Board affirmed an order of the referee awarding claimant 208 degrees unscheduled disability, 30 degrees left leg disability and 38.4 degrees for disability of the right arm.
 We agree with the Board and the referee that while claimant was severely injured, he is still able to do light work that would be no more taxing than the farming and sheep-raising activities in which he now engages. The work claimant does on his farm is much more substantial than that described in Hill v. U S. Plywood-Champion, 12 Or App 1, 503 P2d 728 (1972), rev den (1973), and Hampton v. SAIF, 23 Or App 74, 541 P2d 167 (1975). The referee also questioned claimant’s motivation to return to work, and there was evidence that claimant, who is 65, is content to retire from outside employment. The evidence of motivation is relevant to the question of the capacity for gainful and suitable employment. Wilson v. Weyerhaeuser, 30 Or App 403, 567 P2d 567 (1977). The employer offered claimant three jobs at its cannery, one of which was approved by claimant’s treating physician. Claimant did not attempt to do the job. The employer also produced evidence of other jobs that involved light work, and was amenable to claimant’s need to rest periodically. All of these jobs were no more strenuous than claimant’s activities on his farm.
We conclude that the evidence does not establish claimant’s entitlement to permanent and total disability.
Affirmed.